PER CURIAM.
This is another suit to enjoin the enforcement of a suspension order entered by a Hearing Administrator of the Office of Price Administration on an appeal from a Hearing Commissioner. The case has been heard by a statutory court of three judges along with the case of Carter v. Bowles, D.C., 56 F.Supp. 278, decided herewith, and involves substantially the same questions. The facts are correctly stated in the decision on appeal, copy of which is attached to the answer; and plaintiff admits that the evidence taken before the Hearing Commissioner supports the findings there made, tie asks an injunction on the same legal grounds as are relied on in the Carter case, but for the reasons stated in our opinion in that case, we think that the injunction should be denied and the suit dismissed.
Suit dismissed.